DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim language “wherein the porous carbon material is hard carbon dotted with pores, and a volume of the pores accounts for 20%~50% of the whole volume thereof, or the porous carbon material is a soft carbon synthesized by pitches” renders the claim indefinite because it is unclear which of the claim limitations are required by the invention. Additionally, the phrase “whole volume” is unclear as to what the whole refers to. The Examiner interprets the claim for the purposes of prosecution to read such that the porous carbon material is one of the following:
a hard carbon dotted with pores and having a volume of the pores account for 20%~50% of the whole volume thereof;
a soft carbon synthesized by pitches;
wherein the “whole volume” is interpreted as the volume of the active material layer.

Regarding claim 13, the phrase "and/or" renders the claim indefinite because it is
unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 2015/0024274 A1).

Regarding claim 1, Sasaki discloses a negative electrode comprised of an amorphous carbon particle as an active material and a binder [0027].   The amorphous carbon has a large number of pores present on the surface including a plurality of micropores and mesopores 
Sasaki therefore reads on the claim limitation “an anode (negative electrode), comprising a current collector (negative electrode current collector) and an anode material stack coated on the current collector (negative electrode layer), wherein the anode material stack comprises an anode active material layer (negative electrode layer), the anode active material layer comprises porous carbon material (Carbotron P) and a first binder (PVDF), and the porous carbon material is mixed with the binder.” The examiner notes that the negative electrode layer is interpreted as the anode material stack and is comprised solely of the anode active material layer, which is the negative electrode layer.

Regarding claim 2, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki further meets the claim limitation “wherein the first binder is polyvinylidene fluoride.”

Regarding claim 3, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki further meets the claim limitation “wherein the porous carbon material is amorphous structured, and comprises a plurality of meso-pores and micro-pores, a pore diameter of the meso-pores is 2-50 nm, and that of the micro-pores is less than 2 nm” because the claimed pore diameters are the definition of meso-pores and micro-pores, according to IUPAC, such that disclosure of meso- and micro-pores equivalently amounts to a disclosure of pore diameters in the range of 2-50 nm and less than 2 nm, respectively.

Regarding claim 4, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki further discloses wherein the amorphous carbon is a hard carbon, i.e. not graphitizable [0036], [0083]. Sasaki also teaches that the porosity of the negative electrode layer is about 36% to 42% in order to provide an output improvement effect [0069], [0071]. 
Sasaki therefore reads on the claim limitation “wherein the porous carbon material is hard carbon dotted with pores, and a volume of the pores accounts for 20%~50% of the whole volume thereof, or the porous carbon material is a soft carbon synthesized by pitches” wherein the whole volume is interpreted as the whole volume of the anode active material layer and the volume ratio of pores to whole volume is interpreted as the porosity.

Regarding claim 15, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki further discloses wherein the amorphous carbon particle, a binder, and other additive are mixed in a solvent and applied to a current collector [0051]. The mixture is applied via roll press and then dries and further pressurized [0056]. Sasaki therefore meets the claim limitations “A method for preparing the anode of claim 1, comprising the steps: providing a current collector; mixing a porous carbon material and a first binder with a solvent to form an anode active material mixture; coating the anode active material mixture onto the current collector to form an anode active material layer; and drying and rolling to yield the anode.”

Regarding claim 17, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki further discloses wherein a positive electrode and a separator between the positive electrode and the anode of claim 1 [0073], [0076]. The electrolyte to be used is a nonaqueous electrolyte in which an electrolytic salt is dissolve in a nonaqueous solvent [0077]. Sasaki therefore meets the claim limitation “A lithium ion battery, comprising an anode, a cathode (a positive electrode), a separator sandwiched between the anode and the cathode, and an electrolyte, wherein the anode is described in claim 1.”

Claim(s) 1-2, 5, 8-10, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaki et al. (US 2007/0025062 A1) (provided in Information Disclosure Statement filed by Applicant 18 May 2021).

Regarding claim 1, Miyaki discloses an electrode 10 provided with a current collector 12, an undercoat layer 14 formed on the current collector, and a polarizable electrode layer 16 formed on the undercoat layer (Fig. 2, [0031]). Miyaki further discloses wherein the electrode layer 16 is prepared by placing porous particles 50, a binder 52, and a solvent 54 in a mixing apparatus 34
Miyaki therefore reads on the claim limitation “An anode (electrode 10), comprising a current collector (current collector 12) and an anode material stack coated on the current collector, wherein the anode material stack comprises an anode active material layer (electrode layer 16), the anode active material layer comprises porous carbon material (porous granular activated carbon) and a first binder (PVDF), and the porous carbon material is mixed with the binder” wherein the anode material stack is interpreted as comprising the undercoat layer and the polarizable electrode layer.

Regarding claim 2, Miyaki meets the claim limitation of the anode of claim 1 as set forth above. Miyaki further meets the claim limitation “wherein the first binder is polyvinylidene fluoride” as set forth above in Working Example 3 of Miyaki.

Regarding claim 5, Miyaki meets the claim limitation of the anode of claim 1 as set forth above. Miyaki further meets the claim limitation “wherein the porous carbon material is activated carbon” as set forth above in Working Example 3 of Miyaki.

Regarding claim 8, Miyaki meets the claim limitation of the anode of claim 1 as set forth above. Miyaki accordingly discloses wherein the anode material stack is comprised of an undercoat layer 14 sandwiched between the current collector and the anode active material layer (Fig. 2). The undercoat layer in Working Example 3 is prepared by mixing acetylene black, graphite, a polyamide imide binder, and an NMP solvent [0096], [0106]. 
Miyaki therefore reads on the claim limitation “wherein the anode material stack further comprises a carbon intermediate layer (undercoat layer 14), the carbon intermediate layer is sandwiched between the current collector and the anode active material layer, the carbon intermediate layer comprises a second carbon material (graphite) and a second binder (polyamide imide), the second carbon material is mixed with the second binder.

Regarding claim 9, Miyaki meets the claim limitation of the anode of claim 8 as set forth above. Miyaki further reads on the claim limitation “wherein a material of the second binder is different from that of the first binder” because the first binder used in the active material layer is PVDF and the second binder used in the intermediate layer is polyamide imide.

Regarding claim 10, Miyaki meets the claim limitation of the anode of claim 8 as set forth above. In Working Example 2, Miyaki discloses an electrode sheet prepared with PVDF as the binder for both the undercoat layer and the electrode layer [0104]. The electrode sheet otherwise meets the claim limitations set forth in claims 1 and 8. Miyaki therefore reads on the claim limitation “wherein the second binder is polyvinylidene fluoride.”

Regarding claim 13, Miyaki meets the claim limitation of the anode of claim 8 as set forth above. Miyaki further reads on the claim limitation “ wherein the anode active material layer and/or the carbon intermediate layer further comprises a conductive material therein, which is acetylene black” because the carbon intermediate layer prepared in Working Example 3 include acetylene black [0096], [0106].

Regarding claim 15, Miyaki discloses a method for preparing an electrode comprised of first preparing the coating solution for the undercoat layer and the electrode layer (Step S10, [0080]). Miyaki further discloses that the preparation step for the coating solution of the 
Modified Miyaki therefore reads on the claim limitation “A method for preparing the anode of claim 1, comprising the steps: providing a current collector; mixing a porous carbon material (granular activated carbon) and a first binder (PVDF) with a solvent (NMP) to form an anode active material mixture (electrode layer, Step S10); coating the anode active material mixture onto the current collector (the anode active material mixture is coated directly on the undercoat layer and the undercoat layer is coated directly on the current collector) to form an anode active material layer (Step S13); and drying and rolling to yield the anode (Steps S14 and S15).” The coating of the electrode layer directly on the undercoat layer which is itself directly coated on the current collector is interpreted as the electrode layer being coated on the current collector.

Regarding claim 16, Miyaki meets the claim limitations of the method of claim 15 as set forth above. Miyaki further discloses that the preparation step for the coating solution of the undercoat layer in Step S10 is performed by mixing graphite with a binder (polyamide imide)  in a solvent (NMP) [0106], [0096]. 
Miyaki therefore reads on the claim limitations “mixing a second carbon material (graphite) and a second binder (polyamide imide) with a solvent (NMP) to form a carbon intermediate mixture (undercoat layer, Step S10); before coating the anode active material mixture, coating the carbon intermediate mixture onto the current collector to form the carbon intermediate layer (Step S11); and coating the anode active material mixture onto the carbon intermediate layer (Step S13).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1) in view of Makino et al. (US 2019/0207253 A1), as evidenced by Kureha Battery Materials Japan Co., Ltd. (see NPL document attached).

Regarding claim 5, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki accordingly discloses wherein the amorphous carbon material is a hard carbon, i.e. non-graphitizable carbon, Carbotron® P [0083]. Sasaki does not provide additional details regarding the composition of Carbotron® P.
Kureha Battery Materials, the producer of Carbotron® P, teaches that Carbotron P is a high performance anode material produced from petroleum pitch (pg. 1, line 1) 
Makino teaches a negative electrode layer using a carbonaceous material [0148]. Makino teaches that suitable materials for the carbonaceous material include petroleum pitch, carbon black, and graphite [0149].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the Carbotron® P in the anode of Sasaki with carbon black, as taught by Makino, with a reasonable expectation of success in producing a suitable anode. It is obvious to one of ordinary skill in the art to substitute one known material for another when the substitution yields no more than predictable results (an anode using a conventional anode active material). See MPEP 2143(I)(B).
Modified Sasaki therefore reads on the claim limitation “wherein the porous carbon material is selected from carbon black, charcoal, coke, bone black, sugar charcoal, activated carbon and cellulose carbon.” Substantially identical materials are presumed to have the same inherent properties. The carbon black claimed and the carbon black as disclosed by Makino are substantially identical. Therefore, the porosity of the carbon black is presumed to be inherent. See MPEP 2112.01.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1).

Regarding claim 6, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki teaches that the overall porosity of the fabricated electrode layer is about 30% to 45% [0069]. If the porosity of the layer is higher than the aforementioned range, the pore specific surface area becomes insufficient [0070]. Furthermore, if the total amount of pores is insufficient, the electroconductive path is also insufficient causing reduced power output [0059]. Sasaki therefore teaches that the porosity of the amorphous carbon material and the resulting negative electrode layer porosity, is a result-effective variable such that the result, the output of the negative electrode, is dependent on the porosity of the amorphous carbon.
It would therefore be obvious, absent showings of criticality of the claimed ranges, to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the porosity of the amorphous carbon material of Sasaki such that it fails within 5% to 50% porosity with a reasonable expectation of success in producing a workable electrode layer as a matter of routine experimentation. The Courts have held that “where the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). Modified Sasaki therefore reads on the claim limitation “wherein a porosity of the porous carbon material is in a range from 5% to 50%.”

Regarding claim 14, Modified Sasaki meets the claim limitations of the anode of claim 8 as set forth above. Sasaki further discloses when the density of a negative electrode layer is low, the pore specific surface area is insufficient, suggesting a lack of compression [0070]. The pore specific surface area, and the resulting density, can be regulated by pressing at a press linear range between 50 and 1400 kgf/cm [0057]. If the density becomes low, the electroconductive path is insufficient and the power output becomes similarly inadequate [0059]. Sasaki therefore teaches wherein the density of the active material stack is a result-effective variable, the result being the power output of the battery.
It would therefore be obvious to one of ordinary skill in the art to modify the anode of Modified Sasaki such that the density of the anode material stack is within a range of 0.5 g/cc to 1.0 g/cc as a matter of routine experimentation with a reasonable expectation of success in producing a suitably conductive, dense, anode. The Courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Modified Sasaki therefore reads on the claim limitation “wherein the anode material stack has a density at a range from 0.5g/cc to 1.0g/cc.”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1) in view of Morishita et al. (US 2017/0021330 A1).

Regarding claim 7, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki further teaches wherein the amorphous carbon is a powder having an average particle size of 5 µm to 25 µm [0037]. As mentioned above, Sasaki also teaches that if the total amount of pores is insufficient, the electroconductive path is also insufficient causing reduced power output. However, Sasaki fails to provide details regarding the electrical conductivity of the amorphous carbon, Carbotron P.
Morishita teaches a porous carbon including mesopores and being mainly composed of hard carbon (Abstract). Morishita further teaches several embodiments of hard carbon compositions and heat treats them before measuring their electrical conductivity [Table 3]. The electrical conductivity of carbons A1, A3, and A5, all of which were 100% hard carbon, were measured to be between 0.65 S/cm and 0.72 S/cm with the conductivity becoming lower as the heat treatment temperature became higher [0096]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amorphous carbon of Sasaki such that it has an electrical conductivity between 0.65 S/cm and 0.72 S/cm, as taught by Morishita, with a reasonable expectation of success in providing a suitable hard carbon for use as an anode active material.
Modified Sasaki therefore meets the claim limitation “wherein the porous carbon material is in a form of active powders, and an electrical conductivity thereof is in a range from 10-2 S/cm to 103 S/cm.”

Claims 8-10, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1) in view of Ichikawa et al. (JP 2017216211 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 8, Sasaki meets the claim limitations of the anode of claim 1 as set forth above. Sasaki accordingly discloses wherein the anode material stack is comprised of an anode active material layer, as set forth above in the analysis of claim 1. Sasaki fails to disclose a carbon intermediate layer in the anode material stack.
Ichikawa teaches a negative electrode active material for a secondary battery having an increased discharge capacity (Abstract). Ichikawa further teaches wherein the negative electrode includes a negative electrode current collector and a negative electrode active material layer disposed on the negative electrode current collector directly or via an intermediate layer [0082]. The intermediate layer is a coating layer on the surface of the current collector and is comprised of conductive carbon particles to reduce the contact resistance between the negative electrode current collector and the negative electrode active material layer [0084]. The intermediate layer may further comprise a resin binder [0084]. Ichikawa teaches that “conductive” is generally determined as materials having a volume resistivity of 107 Ω-cm or less, which is the inverse of electrical conductivity and corresponds to an electrical conductivity of approximately 10-7 S/cm or more [0084].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anode of Sasaki such that it includes an intermediate carbon layer with a resin binder formed between the current collector and the active material 
Modified Sasaki therefore meets the claim limitations “wherein the anode material stack further comprises a carbon intermediate layer, the carbon intermediate layer is sandwiched between the current collector and the anode active material layer, the carbon intermediate layer comprises a second carbon material and a second binder, the second carbon material is mixed with the second binder.”

Regarding claim 9, Modified Sasaki meets the claim limitations of the anode of claim 8 as set forth above. Ichikawa notes that the binder may be a resin binder, as mentioned above. Ichikawa further teaches that examples of resin binders include polyethylene, polypropylene, polytetrafluoroethylene, polyvinylidene fluoride, etc. [0088].

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the binder of the carbon intermediate layer of Modified Sasaki such that it was polyethylene, as taught by Ichikawa, with a reasonable expectation of success in providing a suitable binding material for the intermediate layer. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended purpose. See MPEP 2144.07. Modified Sasaki therefore reads on the claim limitation “wherein a material of the second binder is different from that of the first binder.”

Regarding claim 10, Modified Sasaki meets the claim limitations of the anode of claim 8 as set forth above. Modified Sasaki further reads on the claim limitation “wherein the second binder is polyethylene.”

Regarding claim 13, Modified Sasaki meets the claim limitations of the anode of claim 8 as set forth above. Ichikawa further teaches wherein a negative electrode active material layer may include conductive agents that are not particularly limited, as long as they don’t adversely affect battery performance [0087]. Examples of the conductive agents include carbon black, natural graphite, artificial graphite, and acetylene black [0087].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the active material layer of Modified Sasaki such that it further included a conductive agent in the form of acetylene black, as taught by Ichikawa, with a reasonable expectation of success in providing a suitably conductive active material layer.
Modified Sasaki therefore reads on the claim limitation “wherein the anode active material layer and/or the carbon intermediate layer further comprises a conductive material therein, which is acetylene black.”

Regarding claim 18, Sasaki meets the claim limitation of the battery of claim 17 as set forth above. Sasaki further discloses wherein the positive electrode is comprised of a positive electrode active material formed on one or both surfaces of a current collector [0073]. Sasaki fails to provide additional details regarding the cathode active material layer such that a binder or conductive material are further included.
Ichikawa teaches that positive electrode, in addition to having a positive electrode current collector and a positive electrode active material layer, may also include a conductive agent and a binder [0095].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cathode of Sasaki such that it further included a binder and conductive agent, as taught by Ichikawa, with a reasonable expectation of success in forming a suitable positive electrode. It is obvious to one of ordinary skill to combine prior art elements when the combination yields no more than predictable results (a conventional cathode).
Modified Sasaki therefore reads on the claim limitation “wherein the cathode comprising a current collector and a cathode active material layer coated on the current collector, which comprises a cathode active material, a binder and optional conductive material.”

Regarding claim 19, Modified Sasaki meets the claim limitations of the battery of claim 18 as set forth above. Sasaki further discloses wherein the positive electrode active material may be lithium manganate. Modified Sasaki therefore meets the claim limitation “ wherein the cathode active material comprising lithium manganate.”

Regarding claim 20, Modified Sasaki meets the claim limitations of the battery of claim 18 as set forth above. Ichikawa further teaches that examples of conductive agents include carbon black, natural graphite, artificial graphite, and acetylene black [0087].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the positive active material layer of Modified Sasaki 
Modified Sasaki therefore meets the claim limitation “wherein the conductive material is acetylene black.”

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2015/0024274 A1) in view of Ichikawa et al. (JP 2017216211 A) (references herein made with respect to English Machine Translation attached) as applied to claim 8 above and further in view of He et al. (US 2014/0363746 A1).

Regarding claim 11, Modified Sasaki meets the claim limitations of the anode of claim 8 as set forth above. Modified Sasaki accordingly discloses wherein the carbon intermediate layer is made of conductive carbon material such that its electrical conductivity is 10-7 S/cm or more [0084]. Sasaki fails to provide details regarding the electrical conductivity of the porous carbon material. 
He teaches a lithium cell having a cathode active material and a conductive supporting material [0105]. He further teaches that the conductive material, exfoliated graphite worms, have flaked that are substantially interconnected such that a network of electron-conducting paths are formed [0119]. The electrical conductivity of the graphite worms are accordingly very high (10-10,000 S/cm), which can be orders of magnitude higher than other carbon materials like hard carbon, for example [0119].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the carbon intermediate layer of Modified Sasaki such that the conductive carbon was selected as exfoliated graphite worms, as taught by He, with a reasonable expectation of success in lowering the resistivity between the current collector and the active material layer. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended purpose. See MPEP 2144.07. Modified Sasaki therefore reads on the claim limitation “wherein the carbon intermediate layer is made of conductive carbon material, and an electrical conductivity of the conductive carbon material is higher than that of the porous carbon material” because the graphite worms have an electrical conductivity greater than that of the hard carbon used previously by Sasaki as the active material layer.

Regarding claim 12, Modified Sasaki meets the claim limitations of the anode of claim 11 as set forth above. Modified Sasaki further reads on the claim limitation “wherein the conductive carbon material is carbon black or graphite.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728